          Case 3:18-cv-06784-VC Document 27 Filed 02/15/19 Page 1 of 2



1    JOAN B. TUCKER FIFE (SBN: 144572)
     jfife@winston.com
2    RAQUEL M. MASON (SBN: 301747)
     rmason@winston.com
3    WINSTON & STRAWN LLP
     101 California Street, 35th Floor
4    San Francisco, CA 94111
     Telephone:     (415) 591-1000
5    Facsimile:     (415) 591-1400

6    Attorneys for Defendants
     GLOBAL TILING, INC.
7    MARKUS STEINBRECHER

8

9

10

11                             UNITED STATES DISTRICT COURT

12                            NORTHERN DISTRICT OF CALIFORNIA

13

14   SOREN WITT,                               )   Case No. 3:18-cv-06784-VC
                                               )
15               Plaintiff,                    )   [Case Assigned to Hon. Vince Chhabria]
                                               )
16         v.                                  )   CERTIFICATE OF SERVICE
                                               )
17   GLOBAL TILING, INC., MARKUS               )
     STEINBRECHER, and DOES 1-10,              )
18                                             )
                 Defendants.                   )
19                                             )
                                               )
20                                             )
                                               )
21   __
22

23

24

25

26

27

28

                                      CERTIFICATE OF SERVICE
                                         3:18-CV-06784-VC
           Case 3:18-cv-06784-VC Document 27 Filed 02/15/19 Page 2 of 2



1                                      CERTIFICATE OF SERVICE
                             U.S. District Court, Northern District of California
2                                        Case No. 3:18-cv-06784 VC

3           I am a resident of the State of California, over the age of eighteen years, and not a party to

4    the within action. My business address is Winston & Strawn LLP, 101 California Street, San

5    Francisco, California 94111-5846. On February 15, 2019, I served the following documents:

6           1. JOINT ADMINISTRATIVE MOTION TO SEAL;
7           2. DECLARATION OF RAQUEL M. MASON IN SUPPORT OF JOINT
               ADMINISTRATIVE MOTION TO SEAL;
8

9           3. [PROPOSED] ORDER GRANTING JOINT ADMINISTRATIVE MOTION TO
               SEAL;
10
            4. REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED;
11
            5. UNREDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED.
12

13          by electronically transmitting copies of the documents listed above via email to the
             addressees as set forth below, in accordance with the parties’ agreement to be served
14           electronically pursuant to Federal Rule of Civil Procedure 5(b)(2)(E), or Local Rule of
             Court, or court order. No error messages were received after said transmission.
15
                      CLAUDIA CASTILLO                            Counsel for Plaintiff Soren Witt
16                    claudia@resolvemploymentlaw.com
                      RESOLVEMPLOYMENT LAW
17                    1592 Union Street Ste. 1650
                      San Francisco, CA 94123
18                    Telephone: (415) 346-9530
                      Facsimile: (415) 358-8526
19
                      Noah Levin                                  Counsel for Plaintiff Soren Witt
20                    noah@lawofficesofnoahlevin.com
                      Law Offices of Noah Levin
21                    1592 Union Street. Ste. 280
                      San Francisco, CA 94123
22                    Tel: (415) 547-0626
            I declare under penalty of perjury under the laws of the United States of America that the
23
     above is true and correct.
24

25   Signed: /s/ Raquel M. Mason
             Raquel M. Mason
26
     Dated: February 15, 2019
27

28                                                      1
                                            CERTIFICATE OF SERVICE
                                               3:18-CV-06784-VC
